Citation Nr: 0924188	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  04-39 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to 
August 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
hearing loss. The Veteran testified at a RO hearing in 
September 2004. 

In September 2007, the Board denied service connection for 
bilateral hearing loss. In a June 2008 Order, the Court of 
Appeals for Veterans Claims (Court) vacated and remanded that 
part of the Board's September 2007 decision which denied 
entitlement to service connection for bilateral hearing loss. 
In July 2008, the Board remanded the case for further 
development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran alleges that he has bilateral hearing loss 
incurred in service.  He contends that he was exposed to 
acoustic trauma in service from working as a fire truck 
driver. He related that the constant backfiring of the fire 
trucks caused temporary deafness which later resulted in his 
bilateral hearing loss.

A review of the record reveals that the Veteran underwent a 
VA audiology examination in October 2008. This examination 
was performed in an effort to determine if the Veteran has a 
current hearing loss disability, and if so, if it is 
etiologically related to the acoustic trauma he is said to 
have experienced in service. See generally McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). The examination report 
indicates that a tympanometry showed results consistent with 
the Veteran's past history of otosclerosis in the left ear. 
The examination report also indicated the Veteran's pertinent 
evidence included a June 2007 Charleston, South Carolina VA 
audiogram and a February 2008 Mountain Home, Tennessee 
audiogram. Neither of these reports are associated with the 
claim folder. Additionally, the examiner's opinion also 
stated that the large decrement of the Veteran's hearing 
status in the left ear, beyond that of the right ear, was 
caused by cholestatoma (according to VA records from 
Charleston VAMC) or other middle ear pathology which was 
generally not related to noise exposure. Those records 
showing a past history of otosclerosis, and the Charleston 
VAMC records showing that the Veteran had cholesteatoma, are 
also not associated with the claims folder. 

VA has a duty to obtain all relevant VA and Governmental 
records prior to adjudication of a claim. 38 U.S.C.A § 
5103A(c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(Observing that any VA treatment records that have been 
generated up to and including the date of the Board's 
decision, whether or not filed in the appellant's claims 
folder, are in the constructive possession of the Board and 
must be considered); see Beausoleil v. Brown, 8 Vet.App. 459, 
464-465 (1996); Robinette v. Brown, 8 Vet.App. 69, 80 (1995); 
see also generally Stuckey v. West, 13 Vet. App. 163, 175 
(1999), (observing in part that when it is alleged that there 
was specific evidence in existence that would have well 
grounded a claim under then applicable law, VA had a duty to 
inform the claimant of the importance of obtaining this 
evidence to "complete the application."). All VA medical 
records, specifically that cited in the October 2008 VA 
examination report that was considered when providing an 
opinion as to the etiology of the Veteran's hearing loss, 
must be sought and associated with the claims folder. 

Accordingly, this case is REMANDED for the following action: 

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for bilateral 
hearing loss that is not evidenced by the 
current record, to include specifically 
records showing a past history of 
otosclerosis, cholesteatoma from 
Charleston, South Carolina VAMC records, 
and VA audiogram reports dated June 2007 
from the Charleston, South Carolina VAMC 
and February 2008 from the Mountain Home, 
Tennessee VAMC. The Veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 

2. If those records are not located or do 
not belong to the Veteran, he should be 
afforded an additional VA audiology 
examination, with an etiology opinion, in 
connection with this claim. The RO/AMC 
will then readjudicate the issue of 
service connection for bilateral hearing 
loss. If the benefits sought on appeal 
are not granted to the Veteran's 
satisfaction, he and his representative, 
should be provided with an appropriate 
Supplemental Statement of the Case, and 
should be given an opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




